15-01095-smb     Doc 218     Filed 03/29/19 Entered 03/29/19 20:28:00         Main Document
                                          Pg 1 of 27


                                       Plaintiffs' Reply Deadline: April 19, 2019
                                       Hearing Date: To Be Determined

 Eileen T. McCabe, Esq.                           David Christian, Esq. (pro hac vice)
 R. James Bradford, Esq.                          DAVID CHRISTIAN ATTORNEYS LLC
 Jaimie H. Ginzberg, Esq.                         105 W. Madison St. , Suite 1400
 Glenn Greenberg, Esq.                            Chicago, IL 60602
 MENDES & MOUNT, LLP                              312-273-1807
750 Seventh Avenue                                dchristian@dca.law
New York, NY 10019
Telephone: (212) 261-8000
Facsimile: (212) 261-8750
eileen.mccabe@mendes.com
james. bradford@mendes.com
jaimie.ginzberg@mendes.com
glenn.greenberg@mendes.com
Attorneys for the Defendant National Union Fire   Insurance Company
of Pittsburgh, PA

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
In re:                                                   Chapter 11
                                                         Case No. 13-10687-smb
RAPID-AMERICAN CORPORATION,

                            Debtor.
RAPID-AMERICAN CORPORATION,
THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS, and LAWRENCE FITZPATRICK,
THE FUTURE CLAIMANTS' REPRESENTATIVE,
                           Plaintiffs,

    v.
                                                         Adversary Proceeding No.
TRAVELERS CASUALTY AND SURETY                            15-01095
COMPANY, ST. PAUL FIRE AND MARINE
INSURANCE COMPANY, AND NATIONAL
UNION FIRE INSURANCE COMPANY OF
PITTSBURGH, P A,

                                   Defendants.

   NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA'S
  MEMORANDUM IN OPPOSTION TO PLAINTIFFS' MOTION FOR PARTIAL
SUMMARY JUDGMENT ON THE RIGHT TO ALLOCATE INSURANCE COVERAGE
                       SETTLEMENT FUNDS
15-01095-smb               Doc 218            Filed 03/29/19 Entered 03/29/19 20:28:00                                        Main Document
                                                           Pg 2 of 27



                                                       TABLE OF CONTENTS

                                                                                                                                               Page

 TABLE OF AUTHORITIES ..... .... ................................................................................................. ii

PRELIMINARY STATEMENT ..................................................................................................... 1

FACTUAL BACKGROUND ......................................................................................................... . 3

I.         The National Union Policies ...................................................................................... .......... 3

II.        The Settlement Agreements ..... .... ............ ............ ... .... ..... ........ ............ ..... .. ..................... ... .4

III.       Discovery Remains Outstanding and is Ongoing in this Matter. ... ..... ........... ... .. ..... ........... 6

ARGUMENT ..................................................................................... .............................................. ?

I.         Plaintiffs Seek An Improper Advisory Opinion .................................................................. 7

II.        Local Rule 7056 -1 Prohibits any Partial Summary Judgment in Plaintiffs' Favor .......... .. 9

III.       Rapid Does Not, and Never Did, Have the Right to Use the Settlement Funds
           Freely ................................................................................................................................. 11

           A.         The Settlement Agreements Expressly Limited Rapid's Use of the
                      Settlement Funds and Required That Such Funds Be Placed in Escrow ............... 12

           B.         The Escrow Account Was Approved As A Qualified Settlement Fund
                      Under 26 U.S.C. § 468B . ....................................................................................... 15

           C.         Through Security Agreements, Rapid Assigned All Rights to the
                      Settlement Funds to the Benefit of Underlying Claimants .................................... 16

IV.        There is No Basis in Law or Fact to Reallocate Settlement Funds Paid By One
           Insurer to Establish Exhaustion of Another Insurer's Policies .......................................... 19

V.        Section III of Plaintiffs' BriefNeed Not Be Addressed By The Court As it Does
          Not Seek Any Summary Judgment Relief. ........................................................................ 22

CONCLUSION .................. ............................................................................................................ 23
15-01095-smb              Doc 218           Filed 03/29/19 Entered 03/29/19 20:28:00                                   Main Document
                                                         Pg 3 of 27



                                                  TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

 Cases

Ayotte v. Gervasio,
        619 N.E.2d 400 (N.Y. 1993) ............................................. .................................................. 7

 Carrier Corp. & Elliott Co. v. Allstate Ins. Co.,
        No. 2005-EF-7032, 2018 WL 7137965 (N.Y. Nov. 21, 2018) .......................................... 21

JP. Morgan Chase & Co. v. Indian Harbor Ins. Co.,
      98 A.D.3d 18,22-23 (N.Y. App. Div. 2012) ................................................................... 23

Maryland Casualty Co. v. WR. Grace & Co.,
      No. 88 Civ. 2613 (JSM), 1996 WL 109068, *12 (S.D.N.Y. Mar. 12, 1996) .................... 20

Olin Corp. v. Lamorak Ins. Co.,
       No. 84-cv-1968 (JSR), 2018 WL 1901634 (S.D.N.Y Apr. 17, 2018) ......................... 21, 22

Pac. Emp 'rs1ns. Co. v. Troy Belting & Supply Co.,
      No. 1: 11-CV-912, 2014 WL 2805312 (N.D.N.Y. June 20, 2014) ...................................... 8

Sood v. Rampersaud,
       No 12-CV-5486(VB), 2013 WL 1681261 (S.D.N.Y. April17, 2013) ................................ 8

Zuckerman v. New York City Transit Auth.,
      404 N.E.2d 718, 720 (N.Y. 1980) ........................................................................................ 7

Statutes

26 U.S.C. § 468B ............................................................................................................. 2, 5, 15, 16

Rules

Fed. R. Civ. P. 30(b)(1) ................................................................................................................. 11

Local Rule 7056 ..................................................................................................................... 2, 9, 10




                                                                      11
15-01095-smb      Doc 218      Filed 03/29/19 Entered 03/29/19 20:28:00            Main Document
                                            Pg 4 of 27



        Defendant National Union Fire Insurance Company of Pittsburgh, Pa. ("National Union")

 respectfully submits this Memorandum of Law in Opposition to the "Motion for Partial

 Summary Judgment on the Right to Allocate Insurance Coverage Settlement Funds" filed by

Plaintiffs Rapid American Corporation ("Rapid"), the Official Committee of Unsecured

Creditors (the "Committee"), and Lawrence Fitzpatrick, the Future Claimants' Representative

(the "FCR"), collectively referred to herein as "Plaintiffs."

                                PRELIMINARY STATEMENT

        Plaintiffs' motion 1 asks this Court for a declaration that "in allocating claims to exhaust

the coverage underlying the policies issued by [National Union] and to exhaust the National

Union policies themselves on an all-sums basis, Rapid can use any funds, regardless of their

source, to meet its obligation to show 'actual payment' of liability." Pis.' Mem. in Supp. of its

Mot. for Partial Summ. J. on the Right to Allocate Ins. Coverage Settlement Funds ("Pis.'

Mem.") 4, ECF No. 198-1? This request is for a prohibited advisory opinion under the guise of

a motion for partial summary judgment fails for numerous reasons.

       First, as the relief sought by this motion is expressly dependent upon a prior finding that

either of the National Union policies is subject to an "all sums" allocation, it should be denied as

moot for the reasons set forth in National Union's Opposition to Plaintiffs' Motion for Partial

Summary Judgment on Allocation.



1
  National Union refers to the instant motion as Plaintiffs' Motion for Partial Summary Judgment
despite what appears to a typographical error in Plaintiffs' papers designating the motion as one
for summary judgment. Given the nature of the relief requested, even if Plaintiffs were
successful (which they should not be), this motion is not case dispositive.
2
  All citations herein are to the Document page numbers electronically notated by the Court upon
electronic filing.



                                                 1
15-01095-smb       Doc 218      Filed 03/29/19 Entered 03/29/19 20:28:00             Main Document
                                             Pg 5 of 27



         Second, the present motion fails even if the Court were to address its merits. The motion

 depends on the false premise that the settlement funds paid by Rapid's other insurers to resolve

 their respective disputes over insurance coverage for asbestos bodily injury claims are Rapid's

 assets over which it has "unfettered use." See, e.g. Pls.' Mem. 6. Regardless of the theoretical

 scenarios set forth in Plaintiffs' brief, the facts developed to date in this case indicate that those

 settlement funds in fact are not (and never were) Rapid's property to freely use. To the contrary,

 action to ensure against Rapid's "unfettered use" of settlement funds was taken by the settling

insurers, who required, for example, an escrow agreement that required settlement funds to be

deposited in an escrow account that was ultimately approved as a Qualified Settlement Fund

under 26 U.S.C. § 468B, thus restricting the use of the funds. See infra at Argument Sections

liLA and III.B. For example, the escrow agreement expressly sets forth the "permitted uses" of

the settlement funds and, pursuant to the Internal Revenue Code, the Qualified Settlement Fund

is the owner of the property in the fund -not Rapid. !d. Fettering of Rapid's use of funds was

also undertaken as to the underlying claimants, on behalf of whom at least 160 agreements were

entered whereby a "first protected security interest in" the insurance proceeds was assigned to a

collateral agent for the claimants' benefit). See infra at Argument Section III.C. Yet, none of

these facts are addressed by Plaintiffs. Instead, Plaintiffs' Motion is replete with hypothetical,

conclusory statements and factual allegations regarding the settlement funds that are false,

entirely unsupported by any citation to evidence (let alone admissible evidence) as required by

Local Bankruptcy Rule 7056 -1, and are nonetheless disputed with evidence as set forth below.

        At the end of the day, Plaintiffs ask this Court to enter a "judgment" declaring how the

settlement funds Rapid obtained from settling insurers could theoretically be used, while

simultaneously entirely failing to address constraints on the use of the funds and how the funds



                                                   2
15-01095-smb        Doc 218     Filed 03/29/19 Entered 03/29/19 20:28:00              Main Document
                                             Pg 6 of 27



were actually used, all in order to obtain a purported right to a blank check over use of National

Union policy proceeds that Rapid cannot access anyway. The instant motion is doubly improper

because it is an attempt to circumvent this Court's 2016 ruling that the limits of the policies

underlying the National Union policies must be exhausted by actual payment. See Mem.

Decision and Order Granting in Part and Denying in Part Pls.' Mots. for Partial Summ. J. and

Granting Defs.' Cross-Mots. For Summ. J. dated Jun. 7, 2016 ("June 2016 Mem. Decision and

Order"), ECF No. 94 at p. 3. Moreover, each of the following aspects of Plaintiffs' motion

presents genuine disputes of material fact that are for the finder of fact to decide later (and at this

stage remain subject to outstanding discovery): the ownership of the settlement funds, what

claims those settlement funds could be used for or actually were used for, whether Plaintiffs can

ultimately establish that the insurance policies underlying the National Union insurance policies

have been fully and properly exhausted by actual payment as this Court required, and the amount

of recovery under the National Union policies themselves (if any). There is no basis under any

prior ruling from this Court, the evidence, the policies or any source of law to grant Plaintiffs the

relief they seek in the present motion. National Union respectfully requests that the motion be

denied in its entirety.


                                   FACTUAL BACKGROUND

I.      The National Union Policies

        There are two high-level excess National Union policies at issue in this case: National

Union Policy No. 122-93-43, in effect from October 31, 1977 to January 1, 1979 and National

Union Policy No. 9608477, in effect from January 1, 1984 to January 1, 1985. See Affirmation

ofR. James Bradford in Supp. ofNational Union's Opp'n to Pls.' Motion for Partial Summ. J. on

the Right to Allocate Ins. Coverage Settlement Funds ("Bradford Aff.") Ex. A; see also Bradford


                                                  3
15-01095-smb      Doc 218      Filed 03/29/19 Entered 03/29/19 20:28:00           Main Document
                                            Pg 7 of 27



Aff. Ex. B.

        In a Memorandum Decision and Order dated June 7, 2016, this Court held that the

National Union policies require actual payment of the underlying limits before the National

Union Policies can even potentially be reached. See June 2016 Mem. Decision and Order, ECF

No. 94 at p.3. Subsequently, Plaintiffs filed a Rule 60(b) motion to vacate, in part, the June 7,

2016 ruling to the extent this Court had also found that Plaintiffs could not meet their burden to

establish exhaustion of the underlying limits by actual payment. In doing so, Plaintiffs

successfully argued that issues pertaining to actual payment were subject to discovery and

asserted that this Court previously acknowledged that "[w]e don't know if they've really hit the

policy limits, They may not have, they may have ... ."See Adversary Proceeding Pls.' Mem. of

Law in Supp. of their Rule 60(b) Mot. to Vacate, in Part, the June 2016 Mem. Decision and

Order, ECF No. 113 at p. 13. Plaintiffs' success on the Motion to Vacate based on the

representations they made therein is the only reason this case is still pending before this Court.

Discovery done to date since then, some of which is discussed herein, supports National Union's

position that Plaintiffs will not be able to establish the settlement funds were Rapid's to use

freely and that they will be unable to prove actual exhaustion.

II.    The Settlement Agreements

       After a prolonged dispute over coverage for Rapid's asbestos bodily injury claims, and as

a compromise to resolve pending litigation regarding the coverage dispute, in 1998 and 1999

Rapid entered into settlement agreements (referred to collectively herein as the "Settlement

Agreements") with the following insurers: New England Reinsurance Corporation, Royal

Indemnity Company, and Hartford Accident and Indemnity Company; Northbrook Excess and

Surplus Insurance Company; Continental Casualty Company; Atlanta International Insurance



                                                 4
15-01095-smb        Doc 218     Filed 03/29/19 Entered 03/29/19 20:28:00             Main Document
                                             Pg 8 of 27



    Company; Fireman's Fund Insurance Company; Certain Underwriters at Lloyd's, London and

    Certain London Market Insurance Companies. See Affirmation of Michael B. Rush in Supp. of

Pls.' Mot. for Summ. J. on the Right to Allocate Ins. Coverage Settlement Funds ("Rush Aff.")

Exs. 1, 2, 3, 4, 5 & 6, ECF Nos. 198-3-198-9. A settlement was later reached with Lumbermens

Mutual Casualty Company in 2006. See Rush Aff. Ex. 7, ECF No. 198-10 The foregoing

insurers are referred to collectively herein as the "Settling Insurers. " 3

          Each of the Settlement Agreements contains express provisions that reqmre the

respective settlement payments be made directly into an escrow account (referred to herein as the

"Escrow Account"). See Rush Aff. Ex. 1, at 8; Ex. 2, at 7-8; Ex. 3, at 4-5; Ex. 4, at 8-9; Ex. 5, at

6-7; Ex. 6, at 4; Ex. 7, at 3. The Settlement Agreements further provide (with some variation in

precise wording) that settlement amounts paid into the Escrow Account "shall only be expended

for the indemnity ... or the defense of asbestos-related claims." See Rush Aff. Ex. 1, at 9; Ex. 2, at

7; Ex. 4, at 11; Ex. 5, at 8; Ex. 6, at 4; Ex. 7, at 4. In fact, to ensure that the funds were being

appropriately managed and utilized in line with the Settlement Agreements and the Escrow

Agreement, the insurers' insisted that an independent third party (Crawford & Company) be

retained to oversee the claims handling process. See Bradford Aff. Ex. C, at 86:16-87:2.

Furthermore, the Escrow Account was approved as a designated fund, referred to as a "Qualified

Settlement Fund" ("QSF") by Rapid, pursuant to 26 U.S.C. § 468B. The QSF asked for and




3
  In footnote 2 of their brief, Plaintiffs state that "Rapid did enter into certain other settlements,
but they are not relevant to this motion." Plaintiffs do not explain what they are referencing, or
offer any explanation as to their unilateral conclusion that "they are not relevant to this motion."
This is yet another indication of the factual disputes surrounding this issue and the outstanding
discovery to which National Union is entitled.



                                                   5
15-01095-smb      Doc 218     Filed 03/29/19 Entered 03/29/19 20:28:00            Main Document
                                           Pg 9 of 27



 received from the Internal Revenue Service its own Employer Identification Number and filed its

 own tax returns. See Bradford Aff. Ex. D.

        Additionally, Rapid entered into settlement agreements and related security agreements

with more than 160 plaintiff law firms. See Bradford Aff. Ex. E, at RAC0050 1859-50. Reports

provided by Rapid to National Union included schedules identifying the asbestos bodily injury

claims that had been paid using proceeds from the Settlement Agreements and specifically

indicated that all of the claims on the schedule "were approved for payment by either Allstate or

Crawford & Company." !d. at RAC00501859-50-51. Specifically, Rapid expressly reported that

payments settling the scheduled claims were paid out of the Escrow Account "into which the

securitized funds were deposited." !d. at 51.       In summarizing the funds received from the

settling insurers via the Settlement Agreements, Rapid itself stated as of May 2006 that "more

than $207,908,000 of securitized insurance proceeds have been deposited in that escrow account

and payments have been made from that account in settlement of deferred claims." !d. The

referenced security agreements themselves explicitly state that a collateral agent was assigned a

"first protected security interest in" the insurance proceeds for the benefit of the underlying

claimants. See e.g. Bradford Aff. Ex. F, at RAC001104-3; Ex. G, at RAC00096454-3; Ex. H, at

RAC00112563-3; Ex. I, at RAC00111179-3; & Ex. J, at RAC00110603-3.


III.   Discovery Remains Outstanding and is Ongoing in this Matter.

         As a general matter, the fact discovery cut-off is currently August 16, 2019 and expert

discovery is to be completed by November 18, 2019. While the discovery conducted to date

clearly establishes that there are material facts as to which there are genuine issues to be tried

(see infra Argument Section), there is outstanding discovery to be conducted in this case that

bears on the issues presented by this motion and which could add to the plethora of facts as to


                                                6
15-01095-smb      Doc 218     Filed 03/29/19 Entered 03/29/19 20:28:00           Main Document
                                           Pg 10 of 27



which there is a genuine dispute. This includes further pending discovery related to information

concerning all settlements with other insurers, as well as full details as to what Rapid did with

the money it received from these insurers, where it deposited the money, who was in control of

the money, who disbursed the money, when and how. See, e.g., Bradford Aff. at Ex. Rand Ex. S.

Despite the fact that more than enough facts have already been developed to defeat the partial

summary judgment sought by Plaintiffs here, National Union is entitled to complete both fact

and expert discovery as necessary.

                                         ARGUMENT

       Summary judgment is appropriate when "[t]he cause of action or defense [has been]

established sufficiently to warrant the court as a matter of law in directing judgment in favor of

any party." N.Y. C.P.L.R. 3212(b). To prevail, "the proponent of a summary judgment motion

must make a prima facie showing of entitlement to judgment as a matter of law, tendering

sufficient evidence to demonstrate the absence of any material issues of fact." Ayotte v.

Gervasio, 619 N.E.2d 400, 401 (N.Y. 1993) (internal quotations and citation omitted). "The

failure to make such prima facie showing requires a denial of the motion, regardless of the

sufficiency of the opposing papers." Id. (internal quotations and citation omitted). An opposing

party can defeat a motion for summary judgment by "produc[ing] evidentiary proof in admissible

form sufficient to require a trial of material questions of fact on which he rests his claim" or

"demonstrat[ing] acceptable excuse for his failure to meet the requirement of tender in

admissible form." Zuckerman v. New York City Transit Auth., 404 N.E.2d 718, 720 (N.Y. 1980).

I.     Plaintiffs Seek An Improper Advisory Opinion.

       The legal determination relevant to the issue of underlying exhaustion has already been

made by this Court when it ruled that the National Union Policies require actual payment of the



                                                7
15-01095-smb        Doc 218     Filed 03/29/19 Entered 03/29/19 20:28:00            Main Document
                                             Pg 11 of 27



    underlying limits. See June 2016 Mem. Decision and Order, ECF No. 94 at 3.               Plaintiffs'

 numerous yet unexplained conclusions that a denial of the instant motion would result in a

"rewriting of the policies" is a red herring. In reality, the relief sought would be an improper

advisory opinion that directs how Plaintiffs can show that the limits underlying the National

Union Policies have been exhausted by actual payment. The advisory nature of the relief sought

by the instant motion is exemplified by Plaintiffs' own brief, which states as follows:

            At trial, Rapid will put forth evidence that it has paid amounts sufficient to
            exhaust all of those policies, as well as the National Union Policies
            themselves. Whether Rapid has done so is a 'factual issue' not ripe for
            summary judgment, and Rapid is not seeking a ruling on this issue today."
            Pls.' Mem. 13 n. 10, ECF No. 198-1. 4

          In addition to being nearly incomprehensible and confusing, by Plaintiffs' own admission

they are improperly asking for a ruling in this case about what they could do, as opposed to a

ruling based on the actual facts about what they did do. See Pac. Emp 'rs Ins. Co. v. Troy Belting

& Supply Co., No. 1:11-CV-912, 2014 WL 2805312, at *7 (N.D.N.Y. June 20, 2014) ("[T]he

motion is 'partial' because Hartford admits that the facts necessary to determine how to apply the

legal standards applicable to this case have not yet been collected. Hartford therefore seeks an

advisory opinion from the Court that the Court is not permitted to provide."); see also Sood v.

Rampersaud, No 12-CV-5486(VB), 2013 WL 1681261, at *3 (S.D.N.Y. April 17, 2013)

("Accordingly, the Court is left with the prospect of issuing of what amounts to an advisory

opinion on the question of how many SCA violations have occurred, without knowing the yet-to-




4
  All citations herein are to the Document page numbers electronically notated by the Court upon
electronic filing.



                                                  8
15-01095-smb        Doc 218     Filed 03/29/19 Entered 03/29/19 20:28:00           Main Document
                                             Pg 12 of 27



be discovered facts of the case. Instead of rendering such an opmwn, the Court denies

defendant's motion for summary judgment.").

         There are no legal issues presented and the instant motion seeks no determination that is

ripe for a summary judgment as a matter of law. Plaintiffs acknowledged as much in their hotly

disputed motion to vacate the Court's prior partial summary judgment on actual payment,

wherein Plaintiffs expressly argued that how and what it can allocate to show actual payment is

an issue of fact. Pls.' Mem. of Law in Supp. of their Rule 60(b) Mot. to Vacate 18-22, ECF No.

113. Discovery is ongoing now, as it was then, and at best there are material facts as to which

there are genuine issues to be tried that wholly bar summary judgment in Plaintiffs' favor.

         For these reasons and those set forth in detail below, National Union respectfully submits

that Plaintiffs' motion must be denied.

II.      Local Rule 7056 -1 Prohibits any Partial Summary Judgment in Plaintiffs' Favor.

         Local Rule 7056-1 requires that a motion for summary judgment must be supported by a

separate statement of "the material facts as to which the moving party contends there is no

genuine issue to be tried." LBR 7056-1 (b).

         The purported Statement of Undisputed Facts submitted by Plaintiffs in support of the

instant motion, however, does not contain many of the "facts" actually set forth in Plaintiffs'

brief and upon which their arguments rely.5 For example, the following "facts" set forth in the

"Statement of Facts" section of Plaintiffs' brief are not alleged in their Statement of Undisputed

Facts:


5
  National Union's complete objections to the Statement of Undisputed Facts that Plaintiff did
provide are set forth fully in its Response to Plaintiffs' Statement of Undisputed Facts, which has
been filed separately pursuant to Local Rule 7056.



                                                 9
15-01095-smb       Doc 218     Filed 03/29/19 Entered 03/29/19 20:28:00               Main Document
                                            Pg 13 of 27



            •   "In [the Settlement Agreements], the settling insurers did not pay or purport to
                pay for any specific Underlying Claims, and the agreements permitted Rapid to
                use the settlement proceeds to pay any claims it wished." Pis.' Mem. 8-9.

            •   "Once those funds were received, they generally went into an escrow account
                held on behalf of Rapid where they were mixed with other funds such that it was
                impossible to tell the source for payment of any particular Underlying Claim."
                Pis.' Mem. 9.

            •   "Rapid then used its funds to pay Underlying Claims as necessary." Pls.' Mem. 9.
                (emphasis added).


        Plaintiffs' failure to allege that the foregoing are material facts as to which they contend

there is no genuine issue to be tried in and of itself renders such facts in dispute. Even if

Plaintiffs did contend that there is no genuine dispute as to these facts, National Union fervently

contests same for all of the reasons set forth in detail below. Moreover, Plaintiffs have cited

absolutely no evidence in support of any of the foregoing "facts," let alone admissible evidence

as required. LBR 7056 -1 (e). It follows that Plaintiffs' motion fails on its face.

        Moreover, Plaintiffs' Statement of Undisputed Facts cites almost exclusively to the Rush

Aff., Esq., an attorney with Gilbert LLP who serves as "Insurance Counsel to the Official

Committee of Unsecured Creditors ("Committee") and Lawrence Fitzpatrick, the Representative

ofFuture Claimants ("FCR") in this action." See Rush Aff. 2, ECF No. 198-3. While Mr. Rush's

Affirmation states that he is "fully familiar with the facts and circumstances stated herein based

on personal knowledge and the attached documents," it must be noted that Mr. Rush has taken

the position on behalf of his clients that "all of the relevant facts in this case pre-date the legal

creation of both the Committee and the FCR" and that neither the Committee nor the FCR have

independent knowledge of this matter, and have alleged their own, independent claims, against

National Union." See Bradford Aff. Ex. K. Mr. Rush has previously also stated that the

individuals that make up the Committee have "absolutely no knowledge regarding the facts,


                                                  10
15-01095-smb       Doc 218     Filed 03/29/19 Entered 03/29/19 20:28:00             Main Document
                                            Pg 14 of 27



issues, or claims involved in this insurance adversary proceeding." See Bradford Aff. Ex. L. In

turn, both the Committee and the FCR have objected to Fed. R. Civ. P. 30(b)(l) notices that

National Union served over a year ago, and have refused to produce any witnesses to date.

        For Mr. Rush, as attorney for the Committee and the FCR, to now assert that he has

personal knowledge of the policies and Settlement Agreements is entirely improper. Despite the

discovery position that Mr. Rush has articulated on behalf of his clients and the refusal to allow

National Union to depose his clients, Plaintiffs offer the Rush Affirmation in support of the

instant motion-which is entirely based on disputed facts pertaining to the alleged use of

settlement funds that pre-date both the Committee and the FCR' s existence. Based on the

position taken by the Committee and the FCR to date, the Rush Affirmation is insurmountably

deficient. Therefore, the Rush Affirmation and the exhibits thereto should be disregarded in their

entirety and Plaintiffs' motion should be denied on this basis alone.


III.   Rapid Does Not, and Never Did, Have the Right to Use the Settlement Funds Freely.

       Notwithstanding the procedural and evidentiary defects of the instant motion, Plaintiffs'

principal argument is also based entirely on the false notion that the settlement funds are Rapid' s

assets, which are fungible and can be used at Rapid' s discretion. See, e.g. , Pls.' Mem. 15-17. As

described in detail above, Plaintiffs' only purported support for such an argument is reliance on

argumentative and unsupported conclusory statements that are not based on any actual facts

currently in the record. To the contrary, discovery conducted to date has revealed that the

settlement funds are not-and never were-Rapid's assets. Based on this alone, Plaintiffs'

Motion must be denied.




                                                11
15-01095-smb        Doc 218       Filed 03/29/19 Entered 03/29/19 20:28:00        Main Document
                                               Pg 15 of 27



        A.       The Settlement Agreements Expressly Limited Rapid's Use of the Settlement
                 Funds and Required That Such Funds Be Placed in Escrow.

        While Plaintiffs rely heavily on the Settlement Agreements and Rapid's purported

ownership of its "insurance proceeds," Plaintiffs entirely ignore the actual terms and

requirements set forth in the Settlement Agreements. As an initial matter, each of the Settlement

Agreements contains express provisions that require settlement payments to be made directly

into an Escrow Account. See Rush Aff. Ex. 1, at 8; Ex. 2, at 7-8; Ex. 3, at 4-5; Ex. 4, at 8-9;

Ex. 5, at 6-7; Ex. 6, at 4; Ex. 7, at 3. The Settlement Agreements further provide (with some

variation in precise wording) that settlement amounts paid into the Escrow Account "shall only

be expended for the indemnity ...or the defense of asbestos-related claims." See Rush Aff. Ex. 1,

at 9; Ex. 2, at 7; Ex. 4, at 11; Ex. 5, at 8; Ex. 6, at 4; Ex. 7, at 4.

        Indeed, the Escrow Agreement itself further contradicts Plaintiffs' assertion that "[ o]nee

[the settlement funds] were received, they generally went into an escrow account held on behalf

of Rapid where they were mixed with other funds such that it was impossible to tell the source

for payment of any particular Underlying Claim" and that the Underlying Claims were "paid

with Rapid's money." Instead, the Escrow Agreement expressly provided that the "[E]scrow

Agent has agreed to accept, hold and disburse the Settlement Payments deposited with it and the

earnings thereon in accordance with the terms of this Escrow Agreement." See Bradford Aff. Ex.

M, at RAC00387816-2.       ~   7. Moreover, the Escrow Agreement defines "Permitted Uses" of the

settlement funds deposited in the escrow account to include "payment or reimbursement of

indemnity" and "defense costs in respect of Asbestos Actions." The entire purpose of Escrow

Agreement itself is to "effect the provisions of the Settlement Agreements" id. at     ~   8 and the

Settlement Agreements each contain provisions defining indemnity payments (and defense costs




                                                     12
15-01095-smb        Doc 218      Filed 03/29/19 Entered 03/29/19 20:28:00              Main Document
                                              Pg 16 of 27



where applicable) as payments made for asbestos bodily injury claims. See Rush Aff. Ex. 1, at 9;

Ex. 2, at 8; Ex. 3, at 4-5; Ex. 4, at 5; Ex. 5, at 8; Ex. 6, at 4; Ex. 7, at 4.

        Certain of the Settlement Agreements even refer to the Escrow Account as "Rapid-

American Corporation Asbestos Escrow Account." See e.g. Rush Aff. Ex. 7, at 3. In fact, Mr.

Paul Weiner, a Director, Vice President, Secretary and Treasurer of Rapid, submitted a

declaration to this Court in the context of the Bankruptcy action (referred to herein as the

"Weiner Declaration") wherein he expressly distinguished between Rapid's "General Bank

Account" and the Escrow Account. Decl. of Paul Weiner Pursuant to R. 1007-2 of the Local

Rules for the S.D.N.Y. in Supp. of Chapter 11 Pet. and First Day Pleadings           at~~   25-27, In re

Rapid-American Corp., No. 13-10687-smb (Bankr. S.D.N.Y. March 8, 2013); see infra

Argument Section III.B.

       It is clear that the Settlement Agreements themselves contained restrictions that

prevented Rapid from encountering a situation where "it was impossible to tell the source for

payment for any particular Underlying Claim." This is only further evidenced by the fact that at

least one of the agreements required receipt of monthly statements that included, inter alia, the

"identity of each of the claimants to whom payments are made using proceeds of [the settling

insurer's] Excess Policies." See Rush Aff. Ex. 4, at 7,        ~   2(f). (emphasis added). Among other

things, the outstanding discovery National Union is entitled to conduct in this case includes

discovery regarding any such monthly statements.

       Additionally, to ensure that the funds were being appropriately managed and utilized in

line with the Settlement Agreements and the Escrow Agreement, the Settling Insurers insisted

that a third party be retained to oversee the claims handling process. See Bradford Aff. Ex. C, at

86:16-87:2. Crawford & Company was retained and was required to approve claims and send



                                                    13
15-01095-smb       Doc 218      Filed 03/29/19 Entered 03/29/19 20:28:00           Main Document
                                             Pg 17 of 27



requests to the escrow agent, the Bank of New York, prior to any disbursement of the settlement

funds. See Bradford Aff. Ex. C, at 86:16-87:2 & 118:11-119:11; Ex. M, RAC00387816-3 &

RAC00387816-5.        The Bank of New York would then send the money to Crawford &

Company's account (not to Rapid's account). See Bradford Aff. Ex. C, at 118:11-119:11 &

120:15-121:17.     Only then would Crawford & Company-not Rapid-disburse the funds to a

given claimant's counsel to be paid to that claimant. See id. At no point in this process (which

was explicitly contracted for between Rapid and the Settling Insurers) did Rapid have any

control over any of the Settling Insurers' funds. In fact, the Escrow Agreement expressly

provides that the "Escrow Account shall at all times remain within the exclusive jurisdiction of

the Coverage Action Court. The Escrow Agent is authorized, in its sole discretion, to comply

with orders issued or process entered by the Coverage Action Court with respect to the Escrow

Funds." Bradford Aff. Ex. M, at RAC00387816-9, ,-r 9(b). For Plaintiffs to now contend that the

settlement funds were Rapid's assets over which it had "unfettered use" is simply contrary to

reality (and a plain misrepresentation of the facts).

       Ultimately, Plaintiffs entirely ignore that the settling insurers directed where their funds

be deposited and how they be used. Contrary to the entire premise of Plaintiffs' brief, meticulous

steps were clearly taken and contracted for by the settling insurers to ensure that the settlement

funds were not treated as "Rapid's money." To the extent Rapid relies on any provision in any of

the Settlement Agreements to argue that "Rapid is permitted 'in its sole discretion to reallocate

or substitute other indemnity and/or defense payments for those indemnity and/or defense

payments which have been paid from the Settlement Amount," such reliance is misplaced and at

best unsupported by anything other than speculation at this stage. Plaintiffs conveniently fail to

address that the Settlement Agreements containing such language likewise expressly tie the



                                                  14
15-01095-smb           Doc 218   Filed 03/29/19 Entered 03/29/19 20:28:00           Main Document
                                              Pg 18 of 27



 "Settlement Amount" to the payment of claims under the specific policies that are the subject of

the respective agreements. It follows that, at best, any "reallocation" must refer to reallocation

amongst the policies that are subject to the release in each of the Settlement Agreements.

Tellingly, the very settlement that Plaintiffs cite as an example to support its reliance on this

"sole discretion to reallocate" language in fact explicitly requires that "any such reallocation or

substitution must be reported in a timely fashion by Rapid to Fireman's Fund." See Rush Aff.

Ex. 2 at 7, ,-r 3.8.

         National Union is entitled to conduct full discovery regarding the allocation of settlement

funds and payment of underlying claims, including into communications Rapid has had with any

settling insurers regarding any purported "reallocation." Such discovery remains ongoing and

Plaintiffs should not be permitted to curtail National Union's right to same.


        B.        The Escrow Account Was Approved As A Qualified Settlement Fund Under
                  26 u.s.c. § 468B.

        Furthering the restrictions placed on the use of the Settlement Funds and solidifying that

such funds were not (and are not) "Rapid's money," the additional step of requiring that the

Escrow Account comply with the provisions of 26 U.S.C. § 468B ("§ 468B") was taken. See

Bradford Aff. Ex. M., at RAC00387816-6, ,-r 5(c). Plaintiffs' deceptively fail to even mention

that the Escrow Account was approved as a "Qualified Settlement Fund under § 468B of the

Internal Revenue Code." Decl. of Paul Weiner at ,-r 26, In re Rapid-American Corp., No. 13-

10687-smb. Section 468B sets forth "Special Rules for Designated Funds" and explicitly

provides that "the fund shall be treated as the owner of the property in the fund (and any earnings

thereon)." See§ 468B(3)(c) (emphasis added). By the very nature of the title of the statute itself,

§ 468B only applies to designated, specific funds-not any funds that an entity may use at their

discretion as Plaintiffs would lead this Court to accept.

                                                 15
15-01095-smb       Doc 218     Filed 03/29/19 Entered 03/29/19 20:28:00           Main Document
                                            Pg 19 of 27



        In reality, the Escrow Agreement provided that the Settling Insurers would make their

agreed payments "to an escrow account to be established by Rapid." By Rapid's own admission,

this escrow account was then qualified as a Qualified Settlement Fund ("QSF"). The designated

funds-the settlement funds-were in turn placed into the QSF. In addition to all of the

requirements of the Settlement Agreements and Escrow Agreement described above, this only

bolsters that the funds were not the property of Rapid, but the property of the fund as a matter of

law. See§ 468B (3)(c).

        In fact, the QSF asked for and received from the Internal Revenue Service its own

Employer Identification Number and filed its own tax returns. See Bradford Aff. Exs. D, N, &

0. By virtue of having the Escrow Account approved as a QSF, Rapid held the designated funds

(the settlement funds) out as property ofthe fund, as opposed to property of Rapid, and the funds

were treated accordingly for purposes of the QSF's taxes. Nonetheless, Plaintiffs now brazenly

assert that the settlement funds deposited in the QSF were "Rapid's money" over which it had

complete discretion and that the funds "went into an escrow account held on behalf of Rapid."

Pls.' Mem. 9. This is patently false and contradicts the entire purpose of the QSF. There is

absolutely no basis for Plaintiffs to argue otherwise.

       C.      Through Security Agreements, Rapid Assigned All Rights to the Settlement
               Funds to the Benefit of Underlying Claimants.

       Even if the Settlement Funds- which were deposited in an Escrow Account that was

then approved as a QSF under § 468B-were Rapid's (which they were not), Rapid's own

settlement agreements with representatives of the underlying claimants eviscerate any argument

that the settlement funds are "Rapid's money."

       Since at least 2006, Rapid has reported to National Union that it "has entered into

Settlement Agreements and related Security Agreements with more than 160 plaintiff law


                                                 16
15-01095-smb      Doc 218     Filed 03/29/19 Entered 03/29/19 20:28:00           Main Document
                                           Pg 20 of 27



firms .... " Bradford Aff. Ex. E, at RAC00501859-50. Correspondence from Rapid to National

Union purporting to provide an update expressly included, for instance, a schedule identifying

the asbestos bodily injury claims that had been paid using proceeds from the Settlement

Agreements and specifically indicates that all of the claims on the schedule "were approved for

payment by either Allstate or Crawford & Company." 6 Id. Specifically, Rapid expressly reported

that payments settling the scheduled claims were paid out of the Escrow Account "into which the

securitized funds were deposited." Id. at RAC00501859-51. In summarizing the funds received

from the settling insurers via the Settlement Agreements, Rapid itself stated as of May 2006 that

"more than $207,908,000 of securitized insurance proceeds have been deposited in that escrow

account and payments have been made from that account in settlement of deferred claims." Id.;

see also Bradford Aff. Ex. P, at RAC0050 1859-101. These representations were reiterated and

expanded upon in other correspondence from Rapid to National Union. See Bradford Aff. Ex. Q.

The referenced security agreements expressly provide that the collateral agene was assigned, for_

the benefit of the underlying claimants, a "first protected security interest in" the insurance

proceeds. See e.g, Bradford Aff. Ex. F, at RAC00110411-2-3. Specifically, the security

agreements state that Rapid

          hereby assigns by way of security and grants to the Agent for the benefit of
          the [Settling Plaintiffs and the Agent] a continuing first perfected security


6
  Notably, Rapid also expressly stated that it had been "advised by the Collateral Agent who
oversees the escrow account that to date he has disbursed therefrom $174,380,242 in settlement
of claims, and anticipates making further disbursements in the future." Bradford Aff. Ex. E, at
RAC00501859-51. That Rapid had no independent knowledge of the disbursements from the
Escrow Account only further illustrates that Rapid had no control over the settlement funds and
was clearly not entitled to use those funds at its discretion.
7
  The "collateral agent" is designated in the Security Agreements as Michael Rozen, who served
as mediator.



                                               17
15-01095-smb         Doc 218      Filed 03/29/19 Entered 03/29/19 20:28:00            Main Document
                                               Pg 21 of 27



              interest in and to all right, title and interest of Rapid in, to and under the
              following property (collectively, the ' Collateral'):

                (a) (i) all rights of [Rapid] under the Insurance Company Settlement
                Contracts to receive the Insurance Company Installment Payments set
                forth on Schedule 1 hereto and the right to the Proceeds of the
                Insurance Company Installment Payments . . .


!d. In fact, various of Rapid's settlement and corresponding agreements with representatives of

the underlying claimants expressly identified each of the settling insurers and scheduled the

precise funds being paid by those insurers for which the underlying claimants would hold the

securitized     interest.   See   Bradford   Aff.   Ex. F,    at   DENTONS _USB_00002976-9          &

RAC00110411-9; Ex. G, at DENTONS_USB_00002981-9-21 & RAC00096454-9; Ex. H, at

DENTONS_USB_00003014-9-11 & RAC00112563-9; Ex. I, at DENTONS_USB_00002999-8-

9 & RAC00111179-9; Ex. J, at DENTONS_USB_00002973-9-11 & RAC0011603-11. In some

instances, Rapid' s settlement agreements with representatives of the underlying claimants also

included listings of the specific claimants who would be entitled to the specific insurance

proceeds subject to the terms of the settlement agreements and security agreements. See id

Plaintiffs' brief is devoid of any reference to the settlements and security agreements that Rapid

entered with respect to the underlying claimants. At the same time, Plaintiffs have represented to

this Court-without any citation to any admissible evidence in the record-that "Rapid was free

to use the Insurance Coverage Settlement proceeds just as it would be permitted to use the funds

from the sale of any other asset. " 8 Pls.' Mem 16. The fallacy of Plaintiffs' argument is illustrated




8
  Inasmuch as Plaintiffs argue in a footnote that National Union does not have standing to
enforce the Settlement Agreements, any such argument is yet another red herring. National
Union is not trying to enforce any provision of the Settlement Agreements. National Union is



                                                    18
15-01095-smb      Doc 218      Filed 03/29/19 Entered 03/29/19 20:28:00           Main Document
                                            Pg 22 of 27



by their own analogy whereby they argue that "the proceeds Rapid received from selling policies

back to the settling insurers for full policy releases are no different than proceeds Rapid would

receive from the sale of a factory or any other asset that it owned." !d. While that theoretically

could be the case, the actual facts and circumstances of this case are directly to the contrary.

Such an analogy implies that Rapid could also buy a factory with the Settlement Funds, as if

such funds were like any money it would receive from a sale of other "assets." This is

demonstrably false.

        It is actually beyond dispute that the settlement funds are not, and never were, assets

owned by Rapid and that they did not have free reign over the money. The Escrow Agreement,

the QSF, and the security agreements described in detail above each dictate that the settling ·

insurers' funds were used to pay specific asbestos claims and that the funds were not within

Rapid's control or Rapid's property. Plaintiffs have offered no evidence to the contrary and their

motion must be denied.

IV.    There is No Basis in Law or Fact to Reallocate Settlement Funds Paid By One
       Insurer to Establish Exhaustion of Another Insurer's Policies.

       Plaintiffs ask this Court to permit it to take claims that were paid with insurance

recoveries from other insurers and allocate those same (already paid) claims to the policies that

underlie the National Union Policies. There is no basis in law or fact to allow Rapid to



relying on the facts developed in this case and the terms and conditions of the National Union
Policies. Plaintiffs are arguing that they can fulfill their burden to establish exhaustion of the
underlying policies through actual payment-a condition precedent to coverage under the
National Union policies-by reallocating claims already paid with funds obtained from other
insurers. That is the only alleged factual basis for their ability to establish actual payment and
National Union is permitted to dispute such allegations. Plaintiffs cannot use the Settlement
Agreements as a shield and a sword.



                                                19
15-01095-smb      Doc 218      Filed 03/29/19 Entered 03/29/19 20:28:00             Main Document
                                            Pg 23 of 27



 manipulate claims already paid with other insurers' funds to prove exhaustion of another

 insurer's policies. As discussed above, Rapid itself reported to AIG that well over $200 million

 in payments of the underlying claims were made using the securitized insurance proceeds - and

the security agreements in conjunction with the settlement agreements expressly attributed which

of the Settling Insurers' funds the settling claimants would be entitled to. See Bradford Aff. Ex.

E, at RAC00501859-5; Ex. F, at DENTONS_USB_00002976-9 & RAC00110411-9; Ex. G, at

DENTONS_USB_00002981-9-21 & RAC00096454-9; Ex. H, at DENTONS_USB_00003014-

9-11 & RAC00112563-9; Ex. I, at DENTONS_USB_00002999-8-9 & RAC00111179-9; Ex. J,

at DENTONS_USB_00002973-9-11 & RAC0011603-11. National Union is not aware of any

case law in the context of "all sums" allocation or otherwise that allows for the allocation of

claims paid by another insurer to exhaust a separate insurer's policies. To the contrary, case law

provides that coverage determinations made subsequent to settlements reached with certain

insurers has no bearing on the allocation of claims under such settlements. See Maryland

Casualty Co. v. WR. Grace & Co., No. 88 Civ. 2613 (JSM), 1996 WL 109068, *12 (S.D.N.Y.

Mar. 12, 1996) (holding that "Insurers contract to cover a particular period. If they settle before a

final determination as to whether or not the injury actually or reasonably occurred within that

period and it is later shown that the injury in fact occurred outside of the policy period, the

settlement amount is still allocated to the period that the settling insurer contracted to

cover.") (emphasis added).

       The unsupportable nature of Plaintiffs' argument is further demonstrated by their

untenable position that they can go as far as to use claims paid by other insurers to establish that

the limits of the National Union Policies have been exhausted. This argument defies logic. First,

National Union has no obligation under any law or policy term to reimburse Rapid for claims



                                                 20
15-01095-smb      Doc 218     Filed 03/29/19 Entered 03/29/19 20:28:00            Main Document
                                           Pg 24 of 27



already paid by other insurers. Any such request for reimbursement would clearly amount to

impermissible double recovery and this argument fails on its face. Even assuming Rapid could

allocate the settlement funds as it chooses, whether previously paid claims are covered under the

National Union policies is disputed and certainly not the subject of the instant motion. National

Union respectfully submits that the Court must dismiss any argument that pertains to any

purported exhaustion of the limits ofthe National Union Policies.

        Nor is Plaintiffs' position supported by any case law. The main case cited by Plaintiffs,

Olin Corp. v. Lamorak Ins. Co., No. 84-cv-1968 (JSR), 2018 WL 1901634 (S.D.N.Y Apr. 17,

20 18) ("Olin"), does not support an argument that Plaintiffs may reallocate claims paid by

settling insurers to establish exhaustion of another insurer's policies. The court's conclusion in

Olin that it was the insurer's "burden to prove how much the settled insurers actually paid to

resolve Olin's claims" was decided in the context of the court's assessment of a non-settling

insurer's right to set off or a reduction of limits from carriers who had issued policies in other

years; that is entirely unrelated to Plaintiffs' burden here to establish underlying exhaustion. 9

Most significantly, as Plaintiffs note, in Olin "'witnesses stated that settlement payments

[received from policy buy-backs] went into Olin's general corporate account, rather than site-

specific accounts' and that the 'settlement funds were used to fund Olin's 'primary operations,

whether it is debt payments, capital expenditure or other short-term cash needs."' Pls.' Mem. 14

(citing Olin, 2018 WL 1901634, at *6).


9
  The Carrier Corp. & Elliott Co. v. Allstate Ins. Co., No. 2005-EF-7032, 2018 WL 7137965
(N.Y. Nov. 21, 2018) case cited by Plaintiffs is also inapposite. There, after what appears to be
full fact and expert discovery, the court adopted the Olin court's decision on burden in the
context of the application of settlement credits and did not address any argument akin to
Plaintiffs' argument in this case.



                                               21
15-01095-smb         Doc 218    Filed 03/29/19 Entered 03/29/19 20:28:00             Main Document
                                             Pg 25 of 27



        Leaving aside the complex procedural history and limited scope of the ruling in the Olin

decision Plaintiffs cite, the instant facts are wholly distinguishable. Unlike in Olin, the settlement

funds at issue here were placed into an Escrow Account that was approved as a QSF over which

Rapid had no control and from which only asbestos-related claims could be paid. The underlying

claimants were further assigned a securitized interest in the settlement funds. See supra Sections

C.2, C.3. Moreover, the Olin court's reliance on testimony and other discovery that the parties

conducted itself speaks to the insufficiency of Plaintiffs' Motion; it is indisputable that discovery

is ongoing in this case.

        Whether Plaintiffs can meet their burden to prove underlying exhaustion through the

requisite actual payment of the underlying limits is an issue of fact for the finder of fact to

decide. This includes issues pertaining to the settlement funds and Rapid's alleged use and

treatment thereof.    Discovery on many issues, including this precise issue, is underway and

remains ongoing. Plaintiffs cannot usurp National Union's right to complete same by asking for

this advisory ruling at this stage. Plaintiffs' Motion should be denied.


V.      Section III of Plaintiffs' Brief Need Not Be Addressed By The Court As it Does Not
        Seek Any Summary Judgment Relief.

        In Argument Section III of their brief, Plaintiffs assert that "even if Rapid must use

settlement proceeds from insurers within the National Union tower, it will prove at trial that the

obligations of the National Union policies are triggered." Plaintiffs admit that whether it can

prove that "it has applied sufficient funds to reach the National Union policies" is a triable issue

of fact. Moreover, footnote 1 of Plaintiffs' brief appears to address the same issue and

specifically states "that issue is not before the Court on this present Motion." Pls.' Mem. 6, n. 1

("If necessary, at trial, Rapid will prove that it received sufficient funds from carriers underlying

the National Union Policies and made 'actual payment' of the claims allocated to those policies.

                                                 22
15-01095-smb       Doc 218       Filed 03/29/19 Entered 03/29/19 20:28:00          Main Document
                                              Pg 26 of 27



But, that issue is not before the Court on this present Motion."). The argument set forth in

Section III of Plaintiffs' brief is nothing more than a placeholder riddled with disputed facts that

need not be addressed by the Court.

        Having said that, it is National Union's position that Plaintiffs' alternative argument

likewise fails. Plaintiffs themselves have repeatedly argued that that the Settlement Agreements

do not contain any allocation to any specific policies issued by the settling insurer. Yet, for this

line of argument, Plaintiffs argue that they can allocate all of the funds received from a settling

insurer to exhaust specific policies issued by that settling insurer-despite the fact that no such

specification was made in the agreement itself. Plaintiffs cannot have it both ways and are barred

from doing so. See JP. Morgan Chase & Co. v. Indian Harbor Ins. Co., 98 A.D.3d 18, 22-23 (

N.Y. App. Div. 2012) (holding that where a settlement agreement did not allocate between the

subject policies, a finding of exhaustion of one policy's limits by actual payment was precluded

as it was impossible to determine from the settlement agreement how much of the settlement was

actually attributable to that policy).

                                         CONCLUSION

        For all the foregoing reasons, Plaintiffs' Motion for Partial Summary Judgment on the

Right to Allocate Insurance Coverage Settlement Funds should be denied in its entirety.

                                                     Respectfully submitted,
Dated: New York, New York
       March 29, 2019
                                                     /s/ Eileen T. McCabe
                                                     Eileen T. McCabe, Esq.
                                                     R. James Bradford, Esq.
                                                     Jaimie H. Ginzberg, Esq.
                                                     Glenn Greenberg, Esq.
                                                     MENDES & MOUNT, LLP
                                                     750 Seventh Avenue
                                                     New York NY 10019
                                                     Telephone: (212) 261-8000


                                                23
15-01095-smb   Doc 218   Filed 03/29/19 Entered 03/29/19 20:28:00      Main Document
                                      Pg 27 of 27



                                            Facsimile: (212) 261-8750
                                            eileen.mccabe@mendes.com
                                            james. bradford@mendes.com
                                            j aimie. ginzberg@mendes. com
                                            glenn. greenberg@mendes. com

                                                   -And-

                                            David Christian, Esq. (pro hac vice)
                                            DAVID CHRISTIAN ATTORNEYS LLC
                                            3515 W. 75 1h Street, Suite 208
                                            Prairie Village, KS 66208
                                            Telephone: (913)-674-8215
                                            dchristian@dca.law
                                            dvanthournout@dca.law

                                            Attorneys for the Defendant National Union
                                            Fire Insurance Company of Pittsburgh, PA




                                       24
